Terral, J.,
deivered the opinion of the court on the motion.
The creditors of Levy & Bellande — the latter being dram-shop keepers in Biloxi — filed their petition in the chancery court of Harrison county to have a receiver appointed to take charge of the moneys and effects of Levy & Bellande, and to administer them for the benefit of the petitioners. No objection was made by Levy & Bellande to the appointment of a receiver, but Levy alleged that he was a householder and the head of a family, residing in the city of Biloxi, and that he was entitled to and claimed an exemption of $250 in said assets of Levy & Bellande. The court, without noticing Levy’s claim of exemption, made an order placing the moneys and other assets of Levy & Bellande in the hands of a receiver, from which order Levy asked an appeal to the supreme court, which the chancellor refused. Levy then applied to a justice of this court for an appeal, and the same was granted to him. The motion here is to dismiss the appeal.
We think Levy entitled to an appeal. His property — the moneys and assets of Levy & Bellande — was taken out of his hands and put into the hands of a receiver, and against his assent, as to the exemption claimed by him. If he is the head of a family and a householder in Biloxi, he is entitled to his exemption, and it should not be taken from him and put into the hands of a receiver.
The appeal is clearly maintainable, under section 34, code 1892, and the motion to dismiss the same is overruled.